Title: To Alexander Hamilton from Theodore Meminger, 11 December 1799
From: Meminger, Theodore
To: Hamilton, Alexander


          
            Major Genl. A. Hamilton
            Sir,
            Fort Mifflin Decr. 11. 1799—
          
          I take the liberty of enclosing a Return of Deserters now in confinement at this place—
          Permit me to intercede for the unfortunate Robt. Brown—belonging to Captn. Irvins Company—he has been in confinement upwards of a year—has been tried at Reading by the Court Martial assembled by your order—his confinement  has been long & from some circumstances (known to me) I am induced to say hard—he has borne it with a degree of   fortitude & resignation worthy a better fate—I have paid particular attention to his behavior & think am warranted in saying, he is a brave Man,    void of duplicity & should he be released from his confinement—will prove a good soldier—
          Much may be said in extenuation of his fault he was a young Recruit & had taken up an Idea that the Military authority was superior to the Civil—this led him to commit the Crime for which he is confined—
          With Respect Your Obdt. Servt.
          
            Theodr. Meminger
          
        